Citation Nr: 0110470	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-24 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for osteoarthritis, to 
include as secondary to service-connected residuals of a 
gunshot wound to the left thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1942 to December 1945, and from September 1947 to November 
1963, appealed that decision to the Board.  This file was 
transferred to the VARO in Detroit, Michigan, in August 1999.


REMAND

A preliminary review of the record reveals that in March 1998 
the veteran submitted the claim which gave rise to this 
appeal.  That claim was limited to service connection for his 
osteoarthritis of the left hip, leg and foot as caused by his 
service-connected gunshot wound to the left thigh and its 
residuals.  A March 1998 private physician's letter attached 
to the veteran's claim related that the veteran was a long-
standing patient who had osteoarthritis of the left hip, leg, 
and foot, which had increased in severity.  The private 
physician opined that the increasing pain and difficulty was 
attributable to the original injury-a wound suffered during 
battle in World War II.  

In January 1999, a VA examination was conducted.  The 
examination report shows that x-rays taken at that time 
indicate no evidence of degenerative joint disease of the 
left hip, mild degenerative joint disease of the medial 
compartments of the knee, and no bony abnormalities in the 
tibia, fibula ankle or foot.  The impression on the x-ray 
report was "minimal osteroarthritic changes in the left 
lower extremity."  The examiner's impression was that of 
"[s]ciatic radicular pain.  This is not related to the 
patient's gunshot wound in WWII."  No opinion is rendered as 
to whether the degenerative joint disease that was observed 
was connected to the service connected residuals of a gunshot 
wound to the left thigh.  

The focus of the inquiry in this appeal is on the existence, 
or not, of any causal relationship between any current 
osteoarthritis and the veteran's service connected residuals 
of a gunshot wound to the left thigh.  Given this focus, the 
examiner's opinion falls just shy of what is needed to 
address the matter of specific concern in this claim.  Since 
the Board is of the view that an opinion on this question is 
necessary to fairly resolving the appeal, the Board finds 
that further proceedings cannot ensue prior to obtaining that 
opinion.  

Additionally, the RO has not yet considered whether any 
further notification or development action is required under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475 (2000), which was enacted during the pendency of this 
appeal.  Especially given that the RO's basis for denying the 
claim was that it was not well-grounded, the RO should review 
the file and determine whether any additional action is 
needed in this regard.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is asked to obtain an 
additional opinion from the same VA 
examiner who performed the January 1999 
VA examination.  If that examiner is not 
available, then the matter should be 
referred to another qualified examiner 
for review.  The examiner is requested to 
review all records associated with the 
claims file, including the February 1999 
VA examination report, and offer an 
opinion as to whether it is more likely 
than not that any current osteoarthritis 
of the veteran's left lower extremity is 
proximately due to, or the result of, the 
veteran's service connected residuals of 
a gunshot wound to the left thigh.  If 
the examiner reviewing the matter deems 
that an additional examination of the 
veteran is necessary, then the veteran 
should be afforded an examination.  Since 
it is important "that each disability be 
viewed in relation to its history," 38 
C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.  

3.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


